DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

Drawings
The replacement drawings received on 04/26/2021 are accepted.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
Applicant states (Remarks pg. 9) that “the Examiner has now erroneously equated the aperture 3008” with the dark field light source.  The examiner respectfully disagrees that the aperture 3008 alone is equated to the claimed dark field light source.  
Applicant states (Remarks pg. 10) that the dark field light source 3002 of Loewke is “positioned at a distance along the light path from the second (bright field) light source 3009,” which appears to be an argument that the dark field light source is not a part of a “combined illuminator” as required by amended claim 21.  The examiner respectfully disagrees.  The Loewke disclosure shows a combined “illumination assembly 3000” that generates the bright- and dark-field light (see [0096]-[0099]).  This passage of Loewke describes activating a “bright field light source and a dark field light source from a combined illuminator,” the illumination assembly 3000.  Alternatively, if this argument is intended to show that the LED 3002 alone is the dark field light source and is separate from aperture 3102, see below.
Applicant further argues (Remarks pg. 10) that Loewke does not disclose that the dark field light source is “disposed concentrically around the bright field light source.”  The examiner respectfully disagrees, and asserts that this question hinges on what is to be considered the “dark field light source.”  As was described in the previous Office action (see Final Action of 10/28/2020 pg. 3), the source of the dark field light is composed of the system comprising the LED 3002 and aperture opening 3102 (see Fig. 31).  The aperture opening 3102 aids in generation of the “hollow cone” shape of the dark field light (see [0091] and [0097]).  Because the aperture is a part of the system that creates the particular configuration of light, it may reasonably be considered to be a part of the source of the dark field light.  Under this interpretation, Fig. 31 shows that the 
Applicant appears to argue that only the illumination device 3002 may be considered to be the “source” of the dark field light.  The examiner respectfully disagrees.  The Oxford English Dictionary defines “source” as “the thing from which something is obtained.”  In the case of the Loewke disclosure, the LED 3002 alone is not the thing from which the dark field light is obtained, because without the aperture opening 3102 the dark field light would be unobtainable.  The aperture opening 3102 forms light from the illumination device into the dark field light, thus this aperture is a part of the system, or thing, from which the dark field light is obtained.  
The Oxford English Dictionary further defines “source” as “the body or process by which … a particular component enters a system.”  The “body or process” by which the dark field light reaches sample 520 (i.e. enters a system comprising the sample - see Fig. 30) is not the LED alone, it is the combination of LED 3002 and aperture 3102.  As such, it is reasonable to conclude that the “source of the dark field light” includes both of these elements.  This source of light is “disposed concentrically around the bright field light source” as shown in Fig. 31.
The above remarks differentiate between the source of dark field light and that light’s illumination device.  As described above, the broadest reasonable interpretation of the claim is anticipated by the subject matter shown in Loewke Fig. 30 and 31, and an amendment of claim 21 would be necessary to overcome this interpretation.  Applicant’s Figure 8 shows that the illumination devices of the bright field and dark field light are formed on a single PCA board, and the dark field illumination devices are arranged concentrically around those of the bright field light.  An amendment of claim 21 to recite this subject matter would appear to overcome the Loewke reference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23-29, and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loewke et al, US Pub No. 20140106389.

As to claim 21 Loewke discloses a method of assessing biological samples for developmental viability utilising microscopy, the method comprising the steps of:
contemporaneously capturing bright field and dark field images of a biological sample within a time lapse measurement interval ([0096]-[0102] – bright and dark field images are captured during embryo observation.  This observation is “contemporaneous” according to the BRI of this claim when read in light of Applicant’s specification at [0072]); 
wherein the step of contemporaneously capturing bright field and dark field images comprises the following steps
selectively activating a bright field light source (Fig. 30: 3009) and a dark field light source from a combined illuminator (Fig. 30: 3000) having the dark field light source disposed concentrically around the bright field light source ([0101]-[0102] – bright or dark field lighting is selectively activated.  Fig. 30 and 31 – light from LED 3002 passing through opening 3102 in surface 3032 forms the source of dark field light, thus these elements together form the dark field light source.  This light source is disposed concentrically around bright field light source 3009.);
selectively illuminating a dark field and a bright field light path, respectively ([0102]), through a composite bright field and dark field lens system of the combined bright field and dark field illuminator (Fig. 30), wherein the composite lens system comprises a first lens for focussing bright field illumination from the bright field light source to form a bright field light path (Fig. 30: 3012; [0099] – in the bright field mode of illumination, light from bright field light source 3009 is focused by condenser lens 3012, forming a bright field light path) and a second aspherical lens arrangement (Fig. 30: 3004) that is disposed concentrically around the bright field light path for focussing dark field illumination from the dark field light source to form a dark field light path ([0096]-[0097] – collimating lens 3004 is coaxial with (shares the same center with, thus is disposed concentrically to) the bright field light path.  In the dark field mode of illumination, light from LED 3002 passes through aperture 3008 (see Fig. 31) to form a dark field light path.  This light is focused on sample 520) and enabling the contemporaneous capture of bright field and dark field images of the biological sample ([0101]-[0102]);
capturing time lapse images of dark field and bright field illumination, respectively, of a biological specimen positioned at a focal point of the composite lens system ([0101]) wherein the focal point is common to the dark field light path and the bright field light path (Fig. 30).

As to claim 23 Loewke discloses that the dark field light source and the bright field light source are in isolation from each other (Fig. 30 and 31 and their description – bright and dark field light sources are physically separated, thus are in isolation).

As to claim 24 Loewke discloses that the dark field light path and the bright field light path are in isolation from each other (Fig. 30 and 31 and their description).

As to claim 25 Loewke discloses that the isolation is one or a combination of:
optical; electrical; thermal (Fig. 30 and 31 and their description – light sources are isolated optically and electrically).

As to claim 26 Loewke discloses that the isolation is one or a combination of:
optical; electrical; thermal (Fig. 30 and 31 and their description – light paths are optically isolated).

	As to claim 27 Loewke discloses that the step of selectively activating a dark field light source and a bright field light source comprises independently controlling the light sources by one or a combination of: software control; electrical switch control, and;
mechanical switch control ([0181]).

As to claim 28 Loewke discloses: generating a data set comprising a combination of captured bright field and dark field images from a plurality of time lapse measurements, and; selectively displaying one or a combination of captured images from the data set for analysis ([0091]-[0093]; Fig. 12-17).

As to claim 29 Loewke discloses that the time lapse measurement interval is about 5 minutes ([0086]).

As to claim 39 Loewke discloses an apparatus adapted to incubate biological samples, said apparatus comprising: processor means adapted to operate in accordance with a predetermined instruction set, said apparatus, in conjunction with said instruction set, being adapted to perform the method steps as claimed in claim 21 ([0081]-[0082]; Fig. 1).


As to claim 40 Loewke discloses a microscopy system adapted for selective bright field or dark field illumination for assessing biological samples for developmental viability, said system comprising:
a composite lens system (Fig. 30: 3000) having a first lens for focussing bright field illumination from a bright field light source to form a bright field light path (Fig. 30: 3012; [0099] – in the bright field mode of illumination, light from bright field light source 3009 is focused by condenser lens 3012) and a second aspherical lens arrangement (Fig. 30: collimating lens 3004) that is disposed concentrically to the bright field light path for focussing dark field illumination from a dark field light source to form a dark field light path ([0096]-[0097] – collimating lens 3004 shares the same center with, thus is concentric to, the bright field light path.  In the dark field mode of illumination, light from LED 3002 passes through aperture 3008 (see Fig. 31) to form a dark field light path.  This light is focused on sample 520); and
the dark field light source is disposed concentrically around the bright field light source (Fig. 30 and 31 – light from LED 3002 passing through opening 3102 in surface 3032 forms the source of dark field light, thus these elements together form the dark field light source.  This light source is disposed concentrically around bright field light source 3009.) 
wherein no movement of mechanical or optical components of the apparatus is required for selective bright field and dark field illumination to enable contemporaneous capture of bright field and dark field images of the biological sample ([0101]-[0102] – Contemporaneous capture of bright and dark field images is performed.  Dark and bright field illumination is enabled “without any mechanical moving parts.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/           Primary Examiner, Art Unit 2423